DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (claims 11-20) in the reply filed on 1/21/21 is acknowledged. 
The traversal is on the ground(s) that there is no search burden. However, given the distinct features of each species, different search queries would be needed. MPEP 808.02 (C) makes clear that the necessity of employing different search queries establishes search burden. Since applicant has not pointed out any error in this regard, the requirement is still deemed proper and is therefore made FINAL. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/21/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the rotor assembly mould, fixing shaft, inner cavity, at least two injection gates, shaft sleeve mould, ejector structures, mould cavities, the front end of claim 17, the distance of claim 19, and code number must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 states “wherein the step of fixing the shaft sleeve to the rotor assembly mould comprises: sleeving the shaft sleeve on a fixing shaft having a shape matching with a shape of the shaft sleeve inner cavity, fixedly arranging the fixing shaft to the rotor assembly mould, and arranging the fixing shaft in an inner cavity of the rotor assembly mould”. 
 	Insufficient details of the rotor assembly mould and the fixing shaft are provided in the specification as filed.
 	MPEP2163 II. A. 3. at paragraph three states: "An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole." Regarding the written description requirement for claim 1, no rotor assembly mould and no fixing shaft are provided in the drawings. 
 	MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." Regarding the disclosure in the specification concerning the turbine, the only reference to the claimed method involving the rotor assembly mould and the fixing shaft in the specification as 
 	As set forth in MPEP 706.03(c) at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include: 
 	What is the particular structure of the rotor assembly mould? What is the particular structure of the fixing the shaft? How in particular is the fixing shaft fixedly arranging to the rotor assembly mould? How in particular is the fixing shaft arranging in an inner cavity of the rotor assembly mould? How are “fixedly arranging the fixing shaft to the rotor assembly mould” and “arranging the fixing shaft in an inner cavity of the rotor assembly mould” two separate steps?
	Claim 15 states “wherein in the case that the rotor assembly mould has a plurality of mould cavities, each mould cavity is provided therein with a code number”.
 	Insufficient details of the rotor assembly mould, the plurality of mold cavities, and the code number are provided in the specification as filed.
 	MPEP2163 II. A. 3. at paragraph three states: "An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole." Regarding the written description requirement for claim 1, no rotor assembly mould, no plurality of mold cavities, and no code numbers are provided in the drawings. 
 	MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in 
 	As set forth in MPEP 706.03(c) at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include: 
 	What is the particular structure of the rotor assembly mould? What is the particular structure of the plurality of mold cavities? Where are the mold cavities located? What are the code numbers? Where are the code numbers located?
 	Therefore, for the reasons detailed above, claims 11-20 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claims depending from claims 1 and 15 are rejected based on their dependency.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 states “fixedly arranging the fixing shaft to the rotor assembly mould, and arranging the fixing shaft in an inner cavity of the rotor assembly mould”. It is unclear what is being claimed. It is unclear how these are two separate steps. No explanation is provided in the specification as filed. 
  	Claim 15 states “wherein in the case that the rotor assembly mould has a plurality of mould cavities, each mould cavity is provided therein with a code number”. Firstly, it is unclear how the plurality of mould cavities relates to the “inner cavity of the rotor assembly mould” in claim 1. It appears the plurality of cavities has improper antecedent basis. Secondly, the intended scope of the claim is unclear due to the nature of the claimed cavities being unclear in light of the specification. For example, is applicant attempting to claim multiple cavities for making multiple rotors, or is applicant attempting to claim some type of cavities involved in making a single rotor, or some other intended claim scope? No explanation is provided in the specification as filed as to the nature of the cavities and therefore the claim can be read in more than one reasonable interpretation. MPEP 2173.02 I states: "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in 
	Claim 17 states “a front end of the proximal portion and the blade fixing portion are formed by injection molding or fixed by injection molding, and a connecting point of the front end of the proximal portion and the blade fixing portion is located at a top portion of the blade fixing portion, or is located at a camber portion below the top portion of the blade fixing portion”. It is unclear what the front end of the proximal portion refers to. The specification does not provide any guidance. MPEP 2173.03 states: Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in t9he specification so that the meaning of the terms may be ascertainable by reference to the specification. Therefore, it is unclear what is being claimed.
 	Claim 19 states: “wherein a distance from the proximal portion to, a first plane perpendicular to the central shaft of the impeller, where a lower end of the blade fixing portion is located, is less than a height of the blade fixing portion”. It is unclear what is being claimed as the distance from the proximal portion to the plane is not shown in the drawings. Figs 2 and 4 show the top of the proximal portion at 389 extends beyond the top of 3223. So the distance from 389 to 3222 is greater than the distance from 3223 to 3222. Therefore, the claim appears to be opposite of the disclosure. As best understood, applicant may be attempting to claim the fact that 3223 extends beyond the proximal portion at 5 in applicant’s Fig 2.   
 	Dependent claims are rejected based on their dependency to eh claims rejected above in detail.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi US 20060057002 in view of Iida US 6805531 in further view of Rush US 20070154313.
 	Regarding the product manufactured in claim 1, Nakanishi discloses a centrifugal pump (see Fig 1) comprising a rotor assembly (43), the rotor assembly comprises an molded body (43) made from a resin material and magnetic powder (see 0033) and a shaft sleeve made from resin material (see 47 and 0033), the shaft sleeve comprises an inner cavity (see cavity in which 46 is located in Fig 1), the molded body comprises an impeller (44), the impeller comprises blades (see annotated Fig 1 herein) and a blade fixing portion (see annotated Fig 1 herein), the molded body of the rotor assembly comprises an impeller (44), the impeller comprises blades and a blade fixing portion (see annotated Fig 1 herein), the blades and the blade fixing portion are fixed (see Fig 1), the blade comprises a first side, a second side (lateral sides of blades), a connection side and a blade top portion (see annotated Fig 1 herein), and the first side and the second side are connected by the connection side and the blade top portion (see annotated Fig 1 herein wherein the top portion and connection side connect the lateral sides of the blades).
Nakanishi does not provide a top view of the impeller and therefore does not specifically disclose the first side comprises a first convex portion and a first concave portion, the first convex portion and the first concave portion are smoothly connected, the second side comprises a second convex portion and a second concave portion, and the second convex portion and the second concave portion are smoothly connected; a blade cross section is defined by cutting each of the blades via the hypothetical cylinder surface, the blade cross section comprises a first intersecting line, a second intersecting line, a third intersecting line and a fourth intersecting line, wherein the first intersecting line is an intersecting line defined by the hypothetical cylinder surface intersecting with the first side, the second intersecting line is an intersecting line defined by the hypothetical cylinder surface intersecting with the second side, the third intersecting line is an intersecting line defined by the hypothetical cylinder surface intersecting with the blade top portion, and the fourth intersecting line is an intersecting line defined by the hypothetical cylinder surface intersecting with the blade root portion, and a middle line is a straight line passing through a middle point of the third intersecting line and parallel to the central shaft of the impeller; and a height of the blade in the blade cross section is defined as a distance from the fourth intersecting line to, an intersection between, the first 
intersecting line or the second intersecting line, and a line parallel to the fourth intersecting line, in the blade cross section at a portion with a first height, a distance from the first intersecting line to the middle line is a first distance, and a distance from the second intersecting line to the middle line is a second distance, and at a portion with a second height, a distance from the first intersecting line to the middle line is a third distance, and a distance from the second intersecting line to the middle line is a fourth distance, the following relationship is satisfied: in the case that the first height is greater than the second height, the first distance is less than or equal to the third distance, and the second distance is less than or equal to the fourth distance. 
Iida discloses an impeller including blades 8 and a blade fixing portion 6, the blades are fixed to the blade fixing portion by injection molding (see e.g. col 8 lines 49-51 and the title), the blade comprises a first side, a second side (1st and 2nd sides are read e.g. as the sides of blades), a connection side (read as the radially outer side of the blades in Fig ), and a blade top portion (top portion is read as top of blade e.g. at top of impeller in Fig 2), the first side and the second side comprises a convex portion and a concave portion (see e.g. Fig 1), and the convex portion and the concave portion are smoothly connected (see e.g. Fig 1);  a blade cross section is defined by cutting each of the blades via the hypothetical cylinder surface, the blade cross section comprises a first intersecting line, a second intersecting line, a third intersecting line and a fourth intersecting line, wherein the first intersecting line is an intersecting line defined by the hypothetical cylinder surface intersecting with the first side, the second intersecting line is an intersecting line defined by the hypothetical cylinder surface intersecting with the second side, the third intersecting line is an intersecting line defined by the hypothetical cylinder surface intersecting with the blade top portion, and the fourth intersecting line is an intersecting line defined by the hypothetical cylinder surface intersecting with the blade root portion, and a middle line is a straight line passing through a middle point of the third intersecting line and parallel to the central shaft of the impeller;  and a height of the blade in the blade cross section is defined as a distance from the fourth intersecting line to, an intersection between, the first intersecting line or the second intersecting line, and a line parallel to the fourth intersecting line, in the blade cross section at a portion with a first height, a distance from the first intersecting line to the middle line is a first distance, and a distance from the second intersecting line to the middle line is a second distance, and at a portion with a 
 	Utilizing the blade curvature and a tapered blade cross section of Iida in the impeller of Nakanishi would be a simple substitution of one known impeller blade curvature and blade cross section (the known blade curvature and cross section of Iida) for another (the unknown blade curvature and cross section of Nakanishi) which would provide the predictable result of pumping fluid. This type of simple substitution has been held obvious in MPEP 2141 III (B).
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a blade curvature and a tapered blade cross section as disclosed by Iida as a simple substitution for the unknown a blade curvature and blade cross section of Nakanishi in the impeller of Nakanishi to gain the benefit of utilizing a known impeller blade design.  


    PNG
    media_image1.png
    805
    969
    media_image1.png
    Greyscale

 	Regarding the manufacturing process for the impeller, Iida discloses the use of injection molding for manufacturing impellers (see e.g. injection molding throughout including the title). However, neither Iida nor Nakanishi provide any details of the tooling used in manufacturing. Thus, Nakanishi as modified above does not disclose fixing the shaft sleeve to a rotor assembly mould, wherein the rotor assembly mould is configured to form the injection molded body of the rotor assembly, wherein the step of fixing the shaft sleeve to the rotor assembly mould comprises: sleeving the shaft sleeve on a fixing shaft having a shape matching with a shape of the shaft sleeve inner cavity, fixedly arranging the fixing shaft to the rotor assembly mould, and 
 	Rush discloses a manufacturing method for a rotor assembly/impeller (see e.g. Figs 1-2) including fixing the shaft sleeve (17) to a rotor assembly mould (via pin 45), wherein the rotor assembly mould is configured to form the injection molded body of the rotor assembly (see e.g. Fig 8), wherein the step of fixing the shaft sleeve to the rotor assembly mould comprises: sleeving the shaft sleeve on a fixing shaft (45) having a shape matching with a shape of the shaft sleeve inner cavity (see e.g. Fig 8), fixedly arranging the fixing shaft to the rotor assembly mould (see Fig 8), and arranging the fixing shaft in an inner cavity of the rotor assembly mould (see Fig 8); forming the injection molded body of the rotor assembly by injection molding (see Fig 8), comprising: injection molding a material (e.g. the mixed material of a plastic and a magnetic powder as in 0033 of Nakanishi) into the inner cavity of the rotor assembly mould (see Fig 8 and “The material that will form the impeller 13 is injected into the die and around the insert 17.” in 0020), and cooling and solidifying to form the injection molded body of the rotor assembly (see e.g. “After the material solidifies, the formed impeller 13 is fixed to the insert 17.” in 0021 wherein it would be understood that solidifying requires cooling); and demolding, comprising: stripping the rotor assembly from the mould by removing the mould up and down (see upper 
 	It is noted that there is no requirement in the claims for any particular order of the manufacturing steps.
 	Utilizing the injection molding process of Rush for manufacturing the rotor assembly/impeller of Nakanishi as modified above would be a simple substitution of one known rotor assembly/ impeller manufacturing process (the known injection molding manufacturing process of Rush) for another (the unknown molding process of Nakanishi and/or the unknown injection molding process of Iida) which would provide the predictable result of molding an rotor assembly/ impeller. This type of simple substitution has been held obvious in MPEP 2141 III (B).
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the rotor assembly/ impeller molding process of Rush to manufacture the rotor of Nakanishi as modified above to gain the benefit of utilizing a molding process known to be used for molding rotor assemblies / impellers.  
 	
 	Nakanishi as modified in claim 1 discloses:
 	16.    (Original) The method for manufacturing the centrifugal pump according to claim 11, wherein the blade top portion comprises a proximal portion (portion of blade nearest the center axis in Fig 1 of Nakanishi) and a distal portion (portion of blade nearest the radially outer rim of the rotor in Fig 1 of Nakanishi), the proximal portion is arranged to be closer to the central shaft of the impeller than the distal portion (see Fig 1 of Nakanishi), and the blade top 
 	17.    (Original) The method for manufacturing the centrifugal pump according to claim 16, wherein in an axial direction of the rotor assembly, a thickness of the proximal portion of the blade is less than a thickness of the distal portion (curvature of blade fixing portion means the a thickness of the proximal portion of the blade is less than a thickness of the distal portion as shown in annotated Fig 1 herein), a front end of the proximal portion and the blade fixing portion are formed by injection molding or fixed by injection molding (see injection molding throughout Iida including the title, and “The material that will form the impeller 13 is injected into the die and around the insert 17.” in 0020 of Rush), and a connecting point of the front end of the proximal portion and the blade fixing portion is located at a top portion of the blade fixing portion (see annotated Fig 1 of Nakanishi herein), or is located at a camber portion below the top portion of the blade fixing portion (see annotated Fig 1 of Nakanishi herein wherein the blade fixing portion is cambered corresponding to applicant’s camber in Fig 4).
 	19.    (Original) The method for manufacturing the centrifugal pump according to claim 16, wherein a distance from the proximal portion to, a first plane perpendicular to the central shaft of the impeller, where a lower end of the blade fixing portion is located, is less than a height of the blade fixing portion (as best understood, see the distance A in annotated Fig 1 herein where this distance is the distance the blade fixing portion extends beyond the proximal portion so that the height of the blade fixing portion greater than a height of the proximal portion at the location of A).



Claims 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi US 20060057002 in view of Iida US 6805531 in further view of Rush US 20070154313 in further view of Tsuzuki US 20070227328.
	Regarding claim 12, Rush does not disclose the location of the gates and this does not disclose wherein in the step of forming the injection molded body of the rotor assembly by injection molding, at least two injection gates of the rotor assembly mould are provided, the injection gates are respectively arranged at an upper surface of the blade fixing portion between adjacent blades.
 	Tsuzuki discloses wherein in the step of forming the injection molded body of the rotor assembly by injection molding, at least two injection gates of the rotor assembly mould are provided, the injection gates are respectively arranged at an upper surface of the blade fixing portion (see e.g. Figs 1 wherein gates 83 are provided at the portion 47 of the rotor/impeller on which blades 35 are fixed at a position radially outside the mounting hole 37 approximately radially half way between the mounting hole and the radially outer rim of the rotor).
 	In the manufacturing process of Nakanishi as modified above in claim 11, utilizing the gates of Tsuzuki positioned at the blade fixing portion radially outside the mounting hole 47 approximately radially half way between the mounting hole and the radially outer rim of the rotor would mean the gates would be either positioned between the blades or radially outside the blades. MPEP 2141 III (E) provides the obvious rationale "Obvious to try" – choosing from a 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the gates of Tsuzuki in the rotor manufacturing process of Nakanishi as modified above and to locate the gates between adjacent blades under the obvious rationale obvious to try to gain the benefit of utilizing injecting the mold material into the mold at a position that is approximately radially half way between the center of the impeller and the outer rim of the impeller to ensure even distribution of the mold mater across the rotor.  
 	Regarding claim 14, Rush does not disclose the location of the ejectors and this does not disclose wherein in the process of the demolding, the rotor assembly mould is provided with ejector structures, and the ejector structures are distributed at intervals in a circumference of the rotor.
 	Tsuzuki discloses wherein in the process of the demolding, the rotor assembly mould is provided with ejector structures, and the ejector structures are distributed at intervals in a circumference of the rotor (see e.g. ejectors 83 in Fig 1).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the ejectors of Tsuzuki in the rotor manufacturing process of Nakanishi as modified above to gain the benefit of facilitating ejecting the rotor from the mold.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi US 20060057002 in view of Iida US 6805531 in further view of Rush US 20070154313 in further view of Hokkirigawa US 20040013333.
   	Regarding claim 13, Nakanishi discloses forming of the shaft sleeve [the resin {see “The 
axle-receiving part 47 may be formed from resin material (e.g., polyphenylene sulfide (PPS)).” in e.g. 0033 of Nakanishi} shaft sleeve {47 of Nakanishi} must inherently be formed in some manner], wherein the shaft sleeve is substantially of a cylindrical shape (see 47 in Fig 1 of Nakanishi wherein 47 is a substantially cylindrical shape), the shaft sleeve comprises a shaft sleeve inner surface and a shaft sleeve outer surface (see Fig 1 of Nakanishi), the shaft sleeve inner surface is matched with a shaft (46 of Nakanishi) of the centrifugal pump, and the shaft sleeve outer surface is matched with the injection molded body (45 of Nakanishi).
 	Nakanishi does not disclose wherein the forming of the shaft sleeve comprises forming the shaft sleeve by injection molding with a shaft sleeve mould.
 	Hokkirigawa discloses wherein the forming of the shaft sleeve comprises forming the shaft sleeve by injection molding with a shaft sleeve mould (see 0108 wherein the bearing sleeve 2 in Fig 6 in formed by injection molding which inherently requires a mold).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize injection molding as taught by Hokkirigawa for the shaft sleeve of Nakanishi as modified above to gain the benefit of utilizing a known molding method for resin bearing which allows rapid molding production.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi US 20060057002 in view of Iida US 6805531 in further view of Rush US 20070154313 in further view of Clark US 20020195732.
 	Regarding claim 15, the limitations “in the case that the rotor assembly mould has a plurality of mould cavities, each mould cavity is provided therein with a code number” are conditional limitations. It is unclear what applicant considers a mould cavity. Is a mould cavity the cavity in which the rotor is formed? And multiple mold cavities would be for multiple rotors (a mold cavity for each rotor)? If this is the case, Rush shows a single mold cavity in Fig 8. Since Rush does not disclose a multiple mold cavities and since claim 15 is conditional to a case where multiple mold cavities are used, Nakanishi as modified in claim 11 meets the limitations of claim 15.
 	In any event, Clark discloses wherein in the case that the rotor assembly mould has a plurality of mould cavities, each mould cavity is provided therein with a code number (see e.g. 0006).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a code in each mold cavity as taught by Clark in the system of Nakanishi as modified above to gain the benefit of identifying the respective machine and mold which made the injection molded part if defects are found in the injection molded part as taught by Clark in 0006.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi US 20060057002 in view of Iida US 6805531 in further view of Rush US 20070154313 in further view of Ikeda US 7934908.
 	Regarding claim 18, Iida appears to disclose wherein the connection side and the second side are connected via a circular arc and form a smooth transition, and the circular arc is located at an outer edge of the impeller (see e.g. the rounded tips of the impeller blades 8 in Fig 1).
 	In any event, Ikeda discloses wherein the connection side and the second side are connected via a circular arc and form a smooth transition, and the circular arc is located at an outer edge of the impeller (see e.g. Fig 15C which corresponds to applicant’s Fig 2).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize rounded tips on the impeller blades as taught be Ikeda in the impeller of Nakanishi as modified above to gain the benefit of improving the aerodynamic shape of the impeller blades.
 	


 	


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi US 20060057002 in view of Iida US 6805531 in further view of Rush US 20070154313 in further view of Teubel US 20130039784.
 	Regarding claim 20, Nakanishi as modified above discloses wherein the rotor assembly comprises a rotor (45 of Nakanishi), the rotor contains a magnetic material (see e.g. “The magnet portion 45 may contain magnetic powder” in 0033 of Nakanishi), the rotor and the impeller are integrally formed by injection molding (see Fig 1 of Nakanishi and ), an outer diameter of the rotor is greater than an outer diameter of the impeller (see Fig 1 of Nakanishi where the outer diameter of 44 is less than the outer diameter of 45), a connecting portion with a certain distance is provided between the outer diameter of the impeller and an outer surface of the rotor (45 extends beyond 44 in Fig 1 of Nakanishi).
 	Nakanishi as modified above does not disclose a stepped portion is formed between the connecting portion and the blade fixing portion.
 	However, Teubel discloses a stepped portion is formed between the connecting portion and the blade fixing portion.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to the stepped portion of Teubel in the impeller of Nakanishi as modified above to gain the benefit of raising the impeller portion of the rotor axially upward above the magnet portion of the rotor to place the impeller portion into a desired position in the impeller housing as shown by Teubel in Fig 7.

	 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746